DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 is rejected under 35 U.S.C. 101 because recited is storage medium without explicitly excluding transitory media. It is suggested the storage media by further qualified by non-transitory. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuda US20170225567.
Regarding Claim 1, Tsuda discloses a method comprising:	determining whether a vehicle enters a start state during automatic driving (Tsuda discloses in fig. 8 and para.125 “monitors start of the autonomous driving of the vehicle by the autonomous driving control device” in view of para. 64); and in response to determining that the vehicle enters the start state during the automatic driving, outputting a start-state notification sound (fig. 9 and para. 63 discloses “For an external display function, a screen of a navigation device installed in the vehicle, an audio speaker…may be used”) and a start-state notification display toward an outside of the vehicle (fig. 9 and para.63).
	Regarding Claim 3, Tsuda discloses wherein the start-state notification sound and the start-state notification display are output such that the start-state notification sound and the start-state notification display correspond to each other (fig. 9 and para. 63 discloses “The output instruction unit 3504 (or the transmission unit) transmits an output instruction to an output device (not illustrated) such as a speaker to generate sound, a display device to display a color or an image, or a light emitting device to emit light according to the control of the control unit 3501”.
	Regarding Claim 8, Tsuda discloses a notification device provided in a vehicle that travels by automatic driving and configured to perform notification to surroundings around the vehicle, the notification device (output device of fig. 9 and para. 63)  comprising:	a notification-sound output portion (speaker of fig. 9 and para. 63)  provided in the vehicle and configured to output a notification sound toward an outside of the vehicle; a notification display portion (display device of fig. 9 and para. 63) provided in the vehicle and configured to output a notification display toward the outside of the vehicle; a notification controlling portion (control unit 3501 of fig. 9 and para. 63) configured to control the notification sound of the notification-sound output portion and the notification display of the notification display portion; and
a Start-state determination (fig. 9 and para. 125) portion configured to determine whether the vehicle during the automatic driving enters a start state or not, wherein, when the start-state determination portion determines that the vehicle during the automatic driving enters the start state, the notification controlling portion outputs a start state notification sound as the notification sound by the notification-sound output portion and outputs a start-state notification display as the notification display by the notification display portion (para. 63, 125).
	Regarding Claim 9, it is analogous to claim 3, thus rejected on similar grounds. 
Regarding Claim 14, it is analogous to claim 8, thus rejected on similar grounds. 
Regarding Claim 15, it is analogous to claim 3, thus rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda US20170225567.
	Regarding claim 2, Tsuda fails to disclose wherein the start-state notification sound is an intermittent sound.
	However, Tsuda discloses in fig. 9 and para. 63 speaker to output sound. Sound can either be intermittent or continuous, given the limited set solutions it would have been obvious for one of ordinary skill in the art at the effective of the invention to include an intermittent as an obvious design choice to enhance cognitive impact for public safety.  
	Allowable Subject Matter
Claims 4, 5, 6, 7, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note
Claims 16-19 would be allowable if 35 USC rejection is overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685